Citation Nr: 0319488	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated discs in the 
low back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
herniated discs in the low back, a right knee disability, a 
right ankle disability, a left testicle disability, a right 
hand disability, a left shoulder disability, residuals of a 
vasectomy, and bilateral hearing loss.  A notice of 
disagreement was received.  In a February 2002 rating 
decision, the prior denials of service connection were 
confirmed and continued with the exception of hearing loss, 
which was granted and assigned a non-compensable rating.  In 
addition, service connection was granted for tinnitus which 
was also assigned a non-compensable rating.  Thereafter, a 
statement of the case was issued.  In his substantive appeal, 
the veteran limited his appeal to the issue on the front page 
of this decision.  

In March 2003, the veteran testified before the undersigned 
at a personal hearing at the RO as to the issue on appeal.  
In addition, he raised the issues of secondary service 
connection for cervical spine disability, knee disability, 
and psychiatric disability.  He maintains that his herniated 
discs of the low back caused these problems.  These issues 
are referred to the RO for appropriate action.  


REMAND

At his personal hearing, the veteran submitted additional 
private medical records from Dr. T.B.J.  The veteran 
specifically indicated that he was not waiving his right to 
initial review of this evidence by the RO.  The Board notes 
that there is no current regulation permitting such a waiver 
anyway.  Accordingly, this evidence must be referred back to 
the RO for review.  

In reviewing the hearing testimony and the remainder of the 
record, the Board finds that is would be useful if further 
development is undertaken.  During his hearing, the veteran 
testified that he was treated at the Richards-Gebaur Air 
Force Base in the last part of January or early February 
1973, following a fall, for back pain, bruised ribs and an 
inability to breath.  Service medical records contain a 
January 1973 X-ray report noting complaints of left anterior 
pleuritic chest pain, with no significant abnormality seen.  
The veteran alleges that he was treated at this facility 
several times for back problems in the years subsequent to 
the fall, however, the service medical records on file note 
no such treatment.  On remand, the RO should make another 
attempt to obtain any outstanding records of pertinent 
treatment     

The Board notes that the file contains a March 2003 statement 
from Dr. T.B.J. that indicates little more than the 
physician's belief that the veteran's back problems are 
related to service.  The veteran should be provided the 
opportunity to ask Dr. T.B.J. to provide the reasons and 
bases for his opinion that the veteran's current low back 
problems are related to service.  The veteran should also be 
afforded a VA examination in order to determine the etiology 
of all current low back disorders.  

In this case, the veteran has been notified of VCAA.  
Accordingly, the appropriate actions should continue to be 
undertaken to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The veteran is 
hereby informed that if there is evidence supporting the 
issue on appeal, he must submit that evidence to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should advise the veteran of 
the provisions of the VCAA and 
implementing regulations, and how they 
specifically apply with respect to his 
claim.  The RO should ensure that the 
veteran and his representative are 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran and his 
representative should be informed that if 
there is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran should be afforded the 
requisite period of time to respond.  

2.  The veteran should be provided the 
opportunity to ask Dr. T.B.J. to provide 
a statement identifying the reasons and 
bases for his opinion that the veteran's 
current low back problems are related to 
service.  Any evidence received should be 
added to the claims file.  

3.  The RO should make another attempt to 
obtain any pertinent outstanding service 
medical records.  Specifically noted in 
this regard are records from Richards-
Gebaur Air Force Base documenting the 
veteran's reported treatment for back 
problems between 1973 and 1977. 

4.  After any additional evidence is 
added to the file, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of all current low 
back disorders.  All indicated x-rays and 
tests should be completed.  The examiner 
should provide an opinion as to whether 
the veteran has a low back disorder, and, 
if so, whether such disorder at least as 
likely as not, became manifest, or 
increased in severity, during the 
veteran's service.  The examiner should 
comment on the significance of any 
pertinent findings noted in the service 
medical records, and should explain the 
rationale for any opinion given.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.

5.  All actions taken by VA should comply 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

6.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated.  Thereafter, if the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include the 
issuance of a supplemental statement of 
the case that addresses all evidence 
added to the record since the issuance of 
the February 2002 statement of the case.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claim.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  

	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


